SUPPLEMENTAL ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This supplemental action is in response to supplemental response dated 3/24/21, which crossed path with Examiner’s prior posted nonfinal office action which was mailed on 3/25/21. The clock is restarted from the mailing of this supplemental action. In the Interview Summary dated 3/15/21, possible amendment of the specification to replace the term “bulkpolymerization” with “bulk polymerization”, and possible amendment of the figures to provide clarification on the insets in Fig. 2 and 3 were discussed to advance prosecution (cf. Interview Summary dated 3/25/21). Subsequently, in view of the filing of an IDS on 3/18/21 with new art, Examiner levied new grounds of rejection in the office action dated 3/25/21. Although Examiner inadvertently omitted objecting to the Specification and Figures in office action dated 3/25/21 for the informalities discussed during the interview on 3/15/21, Applicant’s Supplemental response dated 3/24/21 renders this omission moot.

The amendment to the specification dated 3/24/21 has been entered.

The claim objection from paragraph 4 and all claim rejections from paragraphs [sic] 5-9 from office action dated 3/25/21 are incorporated herein by reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762